Mates, C. J.,
delivered the opinion of the court.
The motion of the attorney-general to advance the hearing of these cases on the docket of this court must be denied. The cases are not preference causes within the rule laid down in Jackson Loan & Trust Co. v. State, 96 Miss. 347, 54 South. 157, construing section 4907 of the Code of 1906. If oral argument is not desired by counsel on either side, the cases may be submitted at any time. The decision at this term will likely follow.
Smith, J.
At Hollandale, Miss., and for some distance north and south thereof, the Yazoo & Mississippi Valley and Southern Railroads run near to and'parallel with each other. An oil mill belonging to the Grenada Oil Mill Company is located at Hollandale, on the line'of the Yazoo & Mississippi Valley Railroad. Desiring to have these rail*601roads physically connected, so that cars might be-switched from the Southern Railroad to its oil mill, the-Grenada Oil Mill Company requested an order from the-State Railroad Commission, under the provisions of section 4895 of the Code, directing such connection to he made, which request was by the commission granted, and the following order passed: “This case came on this day to he heard on the petition of the Grenada Oil' Mill to require said roads to connect their tracks at Hollandale, and due notice having been given all parties, and all parties being represented, after full hearing, it is. ordered that said petition be granted, and that said roads, be and are hereby required to connect their tracks, as prayed for; said roads to share proportionately the cost of said connection. The same to be done bv September 1, 1908.”
The physical connection of these roads at this point is not necessary in order that cars in transit may be transferred from one road to the other, for such connections between-the roads exist at other places. If enforced, this order would serve two purposes only: First, that ears loaded by shippers at Hollandale on sidings located on one of these roads could be switched to the other for transportation to points of destination; and second, that ears brought to Hollandale by one .road could be switched to the other and unloaded more conveniently by consignees. In other words, its enforcement would result simply in the furnishing by each road to the other of terminal facilities. After the maldng of this order, appellee, upon the filing of its bill in the court below, obtained an injunction temporarily enjoining the enforcement thereof, which injunction, upon final hearing, was made perpetual; hence this appeal:
The right of the state to regulate railroads within reasonable limits is not, and could not be successfully, challenged by appellee. Its complaint, among other things, is that the order in question is an unreasonable exercise *602of this power, constituting, in fact, an attempt to deprive it of its property without due process of law. It may also be noted that the right of the state to enforce the use of union terminal facilities is not here involved. In Wisconsin etc., R. R. Co. v. Jacobson, 179 U. S. 287, 21 Sup. Ct. 115, 45 L. Ed. 194, the Supreme Court of the United States, in deciding that an order of a state railroad commission, directing the making' of a physical connection between two railroads necessary, in order that ears or freight in transit could be transferred from one road to the other, did not deprive either road of its property without due process of law, said: “ While this power of regulation exists, it is also to be remembered that the legislature cannot, under the guise of regulation, interfere with the proper conduct of the business of the railroad corporation in matters which do not fairly belong to the domain of reasonable regulation. . . . The only question arising as each case comes up for decision is whether in the particular case the power has been duly exercised. ... Taking the facts which we have already enumerated into consideration, we think there is no justification furnished for the argument that the judgment, if enforced, would violate any of the constitutional rights of the plaintiff in error. In so deciding we do not at all mean to hold that under no circumstances could a judgment enforcing track connections between two railroad corporations be a violation of the constitutional rights of one or the- other, or possibly of both, such corporations. It would depend upon the facts surrounding the cases in regard to which the judgment was given. The reasonableness of the judgment with reference to the facts concerning each case must be a material, if not a controlling, factor tipon the question of its validity. A statute, or a regulation provided for therein, is frequently valid, or the reverse, according as the fact may be whether it is a reasonable or an unreasonable exercise of legislative power over the subject-matter involved. *603.And in many cases questions of degree are the controlling ones by which to determine the validity, or the reverse, of legislative action. We think this ease is a reasonable exercise of the power of regulation in favor of the interests and for the accommodation of the public, and that it does not, regard being had to the facts, unduly, unfairly, or improperly affect the pecuniary right's or interests of the plaintiff in error. ’ ’
For an order of a railroad commission, directing any railroad company to do a certain thing, to be reasonable, the thing ordered to be done must, among other things, he within the purposes for which such railroad was' chartered or within the scope of the business, in which it is •engaged. The business for which appellee was chartered, •and in which it is engaged, is that of transporting freight and passengers from one point to another, and not that •of doing switching or transfer service for, or furnishing terminal facilities to, other roads. This order, therefore, constitutes an unreasonable and arbitrary exercise •of the power to regulate, and its enforcement would .result in depriving appellee of its property without due Drocess of law. 1 Affirmed